         Case 2:20-cv-01940-JDP Document 5 Filed 10/06/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   TIMOTHY PATRICK MCKENNA,                          No. 2:20-cv-1940-JDP P
12                      Petitioner,
13          v.                                         ORDER
14   UNKNOWN,
15                      Respondent.
16

17          Petitioner, a state prisoner without counsel, has filed a letter seeking legal advice from the

18   Clerk of the Court regarding his habeas proceedings in state court. ECF No. 1. The Clerk cannot

19   provide such advice. If, however, petitioner intends to commence a federal habeas action, he

20   must file a signed petition stating his grounds for relief. Fed. R. Civ. P. 3; Rule 3, Rules

21   Governing § 2254 Cases; Woodford v. Garceau, 538 U.S. 202, 203 (2003). All petitions for writs

22   of habeas corpus must be filed on the proper form, which the court will provide to petitioner.

23   L.R. 190(b); see also Rule 2(c)-(d), Fed. R. Governing § 2254 Cases.

24          Accordingly, it is hereby ORDERED that the Clerk of the Court shall send to petitioner

25   the court’s form for application for writ of habeas corpus. Within 30 days of the date of this order,

26   petitioner shall file a petition for writ of habeas corpus. Failure to comply with this order may

27   result in this case being closed.

28   DATED: October 5, 2020
